Edwards, Justice.
It is not pretended that the proceedings of the corporation in assessing the mortgaged premises were irregular. It is said, however, that after the sale of the property, the notice required by the statute had not been given, in order to cut off the right of redemption. If such was the case, the irregularity had no other effect than to extend the period of re*399demption. The mortgagee’s right to redeem was complete as soon as the property was assessed, and if he paid the amount of the assessment at any time before the expiration of the time for redemption fixed by the statute, he acquired a lien upon the premises (Laws of 1813, p. 420, 421).
It is admitted in this case that the mortgagee did pay the assessment before the time for redemption had expired; and having done so, be had the right to add to his mortgage debt the amount which he thus paid, and to collect the same by foreclosure and sale, unless the mortgagor paid or tendered him the whole amount by way of redemption (Eagle Ins. Co. vs. Pell, 2 Edw. 631, 634; Faure vs. Winans, Hopk. Ch. 283; Dale vs. McEvers, 2 Comst. 118).
The amount due to the mortgagee, at the time of the alleged tender was the amount secured to be paid by the mortgage, and the amount paid for the assessment. The amount alleged to have been tendered, was only the amount due upon the mortgage and was insufficient.
The plaintiff is entitled to a decree for the whole amount claimed to be due upon the bond and mortgage, and for the amount paid by him in redemption of the property with interest.